Citation Nr: 0729029	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  98-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to July 14, 1997 for a 
70 percent evaluation for post-traumatic stress disorder 
(PTSD). 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1956 to March 1974  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision.    

In a September 2005 decision, the Board granted an effective 
date of June 11, 1994 for the grant of total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU) and a 70 percent evaluation for 
PTSD.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a December 2006 Order, the Court remanded the case to the 
Board for further proceedings consistent with a December 2006 
Joint Motion for Remand. 

The Joint Motion for Remand noted the June 11, 1994 effective 
date for both of the issues was granted.  In compliance with 
the Court Order and the Joint Motion for Remand, the 
effective date for TDIU is no longer at issue but the claim 
as to PTSD still remains.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its September 2005 decision, the Board granted an earlier 
effective of June 11, 1994 for TDIU and PTSD.  In so 
granting, the Board found that the veteran was unemployable 
as of June 1994.  At that time, there were three bases for a 
100 percent schedular rating for PTSD, the last of which was 
being "demonstrably unable to obtain or retain employment."  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995).  In light of 
the finding that veteran was unemployable as of June 11, 
1994, the veteran's PTSD claim should thus be evaluated 
considering the 100 percent schedular evaluation and/or 
referral for an extraschedular consideration.   

Additionally, a June 1994 private psychiatric examination was 
conducted for Social Security Administration (SSA) 
eligibility determination purposes.  The examiner indicated 
that the veteran was unable to work due to his inability to 
withstand the stress of a work setting.  SSA records have not 
been associated with the claims folder and as those records 
are relevant to the issue on appeal, the RO must attempt to 
locate those records.    


Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits.  
All attempts to obtain the records 
should be noted in the claims folder.  

2.	Then, readjudicate the veteran's claim 
and consider the possibility of an 
extraschedular rating and/or the 
applicability of a 100 percent 
schedular rating for PTSD.  If the 
action remains adverse to the veteran, 
provide the veteran with a supplemental 
statement of the case and allow him an 
appropriate opportunity for response.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



